The Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of: )
)
Christian Okey Onwuegbusi, ) Date: ct -2 209
)
Petitioner, )
)
=v. ) Docket No. C-09-276
) Decision No. CR2013
The Inspector General. )
)
DECISION

Petitioner, Christian Okey Onwuegbusi, asks review of the Inspector General’s (I.G.’s)
determination to exclude him for twenty years from participation in the Medicare,
Medicaid, and all federal health care programs under section 1128(a)(1) of the Social
Security Act. For the reasons discussed below, I find that the I.G. is authorized to
exclude Petitioner, and that the imposition of a twenty-year exclusion is reasonable.

I. Background

The I.G. has excluded Petitioner from program participation because he was convicted of
a crime related to the delivery of an item or service under the Medicare or a state health
care program. I.G. Ex. 1. Petitioner has requested review.

I held a prehearing conference on March 23, 2009, during which I suggested that
Petitioner’s appeal appears to present purely legal questions for which an in-person
hearing would not be necessary. Nevertheless, I directed the parties to indicate in their
submission whether an in-person hearing is necessary, and, if so, to explain why. I also
set deadlines for the submission of briefs and documentary evidence. My written order
of March 23, 2009, summarizes the matters discussed at the prehearing conference,
including the filing deadlines. Order and Schedule for Filing Briefs and Documentary
Evidence (March 23, 2009).
The LG. timely submitted its brief, accompanied by seven exhibits (I.G. Exs. 1-7).
Petitioner, however, sought a 30-day extension of time, which I granted, extending his
filing deadline to June 26, 2009. Petitioner did not file his submissions as ordered, and,
on July 9, 2009, I issued an order to show cause, directing him to show cause, in writing,
why his appeal should not be dismissed for abandonment. By letter dated June 15, 2009
(received July 16, 2009), Petitioner notified us of his change of address. In an amended
order, dated July 16, 2009, I extended to August 3, 2009, Petitioner’s deadline for
responding to my order to show cause. Petitioner subsequently explained that he is
imprisoned, and sought the assistance of a fellow inmate in presenting his appeal. When
Petitioner was transferred to a different prison, his submissions were still in that inmate’s
possession. Although the inmate forwarded the documents to Petitioner, he sent it to the
wrong address; it was returned, and he had to send it out again.

We received Petitioner’s informal brief on July 30, 2009, and I found good cause for the
late filing. However, Petitioner’s brief refers to four exhibits, labeled A through D; no
such documents were submitted. By letter dated July 30, 2009, we directed Petitioner to
submit those documents no later than August 7, 2009. He did not do so. On August 18,
2009, I directed the I.G. to file his reply to Petitioner’s brief within 14 days. The I.G.
timely submitted a reply brief.

In the absence of any objection, | admit into the record I.G. Exs. 1-7.
II. Issue

The issues before me are: 1) whether the IG. has a basis for excluding Petitioner from
program participation; and 2) whether the length of the exclusion (twenty years) is
reasonable. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(1).

IHL. Discussion

A. Petitioner must be excluded under section 1128(a)(1) of
the Act because he was convicted of a criminal offense
related to the delivery of an item or service under the
Medicare program.’

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101(a).

' My findings of fact/conclusion of law are set forth, in italics and bold, in the
discussion captions of this decision.
Petitioner participated in the Medicare program as a supplier of durable medical
equipment. He billed the Medicare program $1,200,000 for motorized wheelchairs, and
received approximately $900,000 in reimbursement. Staff at Palmetto Government
Benefits Administrators, which administers Medicare reimbursement for the State of
Texas, became suspicious because all of his billings were for motorized wheelchairs to
the exclusion of any other type of durable medical equipment — a circumstance they
characterized as “highly unusual.” Investigators therefore canvassed the Medicare
recipients on whose behalf Petitioner had billed Medicare, as well as physicians who had
purportedly signed certificates of medical necessity. The vast majority of recipients had
not received motorized wheelchairs, but less expensive motorized scooters
(approximately $900 apiece, as opposed to approximately $5,000 for a wheelchair). In
addition, many of the physicians contacted denied signing certificates of medical
necessity. I.G. Ex. 2, at 2-3.

On August 29, 2006, Petitioner was charged with first degree felony theft. IG. Ex. 2, at
1. He entered a plea of nolo contendere to second degree felony theft, and, on December
5, 2007, a court in Harris County, Texas, entered its judgment of conviction. I.G. Ex. 4.

Thus, the undisputed evidence establishes that Petitioner was convicted of a crime related
to the delivery of an item or service under the Medicare program and he is therefore
subject to a minimum five-year exclusion.

Petitioner asserts that his guilty plea was involuntary, and is currently under appeal. P.
Br. at 2. But federal regulations explicitly preclude this collateral attack on his
conviction.

When the exclusion is based on the existence of a criminal conviction . . .
where the facts were adjudicated and a final decision was made, the basis
for the underlying conviction . . . is not reviewable and the individual or
entity may not collaterally attack it, either on substantive or procedural
grounds, in this appeal.

42 C.F.R. § 1001.2007(d); Joann Fletcher Cash, DAB No. 1725 (2000); Chander
Kachoria, R.Ph., DAB No. 1380, at 8 (1993) (“There is no reason to ‘unnecessarily
encumber the exclusion process’ with efforts to reexamine the fairness of state
convictions.”); Young Moon, M.D., DAB CR1572 (2007).

In this regard, Petitioner indicates that an in-person hearing is necessary, and lists
witnesses, who have not previously testified because he did not have a criminal trial.
According to Petitioner, the testimony of these witnesses will establish his innocence. P.
Br. at 4. However, because I have no authority to review his criminal conviction, such
testimony would be irrelevant. An in-person hearing is therefore not necessary - indeed,
it would serve no purpose. See Order and Schedule for Filing Briefs and Documentary
Evidence, at 2 (March 23, 2009). See Anderson v. Liberty Lobby, Inc., 477 US. 242,
247-48; Livingston Care Center v. United States Department of Health and Human
Services, 388 F.3d 168, 173 (6" Cir. 2004) (hearing unnecessary because case turns on a
question of law and presents no genuine dispute as to any material fact).

With respect to Petitioner’s pending appeal, the Act specifically precludes my
considering whether such an appeal is pending. Act § 1128(i). (“[A]n individual . . . is
considered to have been ‘convicted’ of a criminal offense . . . regardless of whether there
is an appeal pending... .”)°

B. Based on the aggravating factors presented in this
case, the twenty-year exclusion is reasonable.

An exclusion under section 1128(a)(1) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulation may not be used to decide whether an exclusion of a
particular length is reasonable.

The following factors may serve as bases for lengthening the period of exclusion: 1) the
acts resulting in the conviction, or similar acts, caused a financial loss to Medicare and
state health care programs of $5,000 or more; 2) the acts that resulted in the conviction,
or similar acts, were committed over a period of one year or more; 3) the sentence
imposed by the court included incarceration; and 4) the convicted individual or entity has
been the subject of any other adverse action by any federal, state or local government
agency or board, if the adverse action is based on the same set of circumstances that
serves as the basis for imposition of the exclusion. 42 C.F.R. § 1001.102(b). The
presence of an aggravating factor or factors not offset by any mitigating factor or factors
justifies lengthening the mandatory period of exclusion.

Here, two aggravating factors justify significantly increasing the period of exclusion
beyond the five-year minimum. First, Petitioner’s actions resulted in a program financial
loss well in excess of $5,000. His conviction was for the theft of an amount more than
$100,000 and less than $200,000, or at least twenty times greater than the $5,000
necessary to justify extending the period of exclusion. I.G. Ex. 4. Second, the sentence
imposed by the criminal court included a significant period of incarceration. Petitioner
was sentenced to fifteen years in prison. This is significant incarceration time, and
underscores the seriousness of his crimes. Together, these aggravating factors justify a
twenty-year exclusion.

2 Tf, in fact, Petitioner’s conviction is overturned on appeal, the I.G. would no
longer have a basis for imposing the exclusion. See 42 C.F.R. § 1001.3005.
Neither party cites any mitigating factor to justify decreasing the period of exclusion. See
42 C.F.R. § 1001.102(c).

IV. Conclusion

For these reasons, I conclude that the I.G. properly excluded Petitioner from participation
in Medicare, Medicaid and all federal health care programs, and I sustain as reasonable
the twenty-year exclusion.

/s/ Carolyn Cozad Hughes
Administrative Law Judge
